ICJ_030_ATILO-UNESCO_UNESCO_NA_1956-10-23_ADV_01_NA_06_FR.txt. 143

OPINION DISSIDENTE DE M. READ

{Traduction ]

J'ai le regret de ne pouvoir me rallier aux réponses données
par la majorité de mes collègues aux questions qui leur sont posées
dans la requête. Tout en étant d’une manière générale en accord
avec la position prise par le Président Hackworth et le Vice-Président
Badawi, j'estime que certains aspects du problème justifient un
examen particulier.

Les difficultés qui m’empéchent de me rallier à l’avis sont de
quatre sortes. Elles portent respectivement sur la nature et la portée
de la notion de compétence ou de juridiction, sur les problèmes
soulevés par l'interprétation de l’article XII, paragraphe 1, du
Statut du Tribunal administratif, sur les clauses des jugements
dans lesquels le Tribunal affirme sa compétence et sur la question I.

Tout d’abord, la compétence ou juridiction. J'entends par là le
principe selon lequel un Tribunal doit demeurer dans les limites
que lui fixe la loi ou l'instrument qui a déterminé ses fonctions. Ce
principe s’applique à tous les stades de la procédure, qu'il s'agisse
de l'introduction de l'instance, de la procédure écrite, des plaidoi-
Ties et surtout de ce stade crucial qu'est le prononcé de l'arrêt.

Le défaut de compétence peut être invoqué dans le cadre d’une
exception préliminaire ou au cours de l'examen au fond. Dans une
procédure d'exception préliminaire, le tribunal peut rejeter pure-
ment et simplement l'exception d’incompétence ou, à ce stade, se
déclarer compétent: il s’agit dans un cas comme dans l’autre d’une
décision interlocutoire. En tout état de cause, si, au cours de l’exa-
men au fond, il est établi par l’une des parties ou par le tribunal, de
son propre chef, que celui-ci n’a pas compétence pour statuer,
aucun jugement ne saurait intervenir. Cela ne signifie pas que les
problèmes de la compétence et du fond soient confondus. Ils sont
en principe séparés, bien que certains points de fait ‘ou de droit
puissent être communs à l’un et à l’autre. Cela signifie qu'un tribu-
nal a le devoir — lorsque les relations entre les parties, les carac-
teres essentiels de l’espèce et d’autres points pertinents en matière
de compétence ont été établis — de s’assurer qu'il est compétent
pour rendre un arrêt et mener l'examen du litige jusqu’à son terme.

Cette affirmation de compétence est une décision du tribunal
qu’en statuant, il agit dans le cadre de son pouvoir de rendre juge-
ment, tel qu'il est tracé par la loi et par le texte qui régit son fonc-
tionnement. Cela n’a rien à voir avec le point de savoir si sa décision
est justifiée ou non, ce qui relève du fond. Il s’agit uniquement du
devoir qu’a le tribunal de respecter et de maintenir les limites
imposées à son autorité; le bien-fondé de sa décision est sans perti-
nence à cet égard.

70
OPIN. DISSIDENTE DE M. READ (AVIS 23 X 56) 144

J'éprouve en second lieu des difficultés au regard de l’interpré-
tation de l’article XII du Statut qui porte:

« Au cas où le Conseil exécutif ... conteste une décision du Tribunal
affirmant sa compétence ... la question de la validité de la décision
rendue par le Tribunal sera soumise par ledit Conseil exécutif, pour
avis consultatif, à la Cour internationale de Justice. »

Je fais abstraction des dispositions relatives à une faute de procé-
dure, que l'Unesco a écartées des débats.

Quatre expressions soulèvent des problèmes d'interprétation:
«conteste »; «décision du Tribunal affirmant sa compétence »;
«la question de la validité de la décision »; et «sera soumise ». Les
trois premières concernent directement la présente affaire.

Il y a deux manières d'interpréter un texte. On peut lui donner
sa signification naturelle et ordinaire; ou, si cela semble dépourvu
de sens, lui donner une signification qui, sans torturer les mots
employés, est conforme au contexte et à la teneur générale du
document et donne effet aux intentions générales de ses auteurs
telles qu’elles résultent des termes qu'ils emploient et des circons-
tances y afférentes. Je qualifierai la première méthode d’interpré-
tation littérale et la seconde d'interprétation libérale.

Si on l'interprète littéralement, l'expression «conteste une
décision » s’applique au fait même de la contestation et non à son
caractère bien ou mal fondé. L’Unesco, se prévalant des dispositions
de l’article XII, a contesté l’ensemble du jugement en termes
suffisamment généraux pour que cela constitue une contestation
de la décision du Tribunal affirmant sa compétence. L’interpré-
tation littérale du mot «conteste » conduirait à dire que le Conseil
exécutif avait le pouvoir de soumettre à la Cour la question de la
validité de la décision, qu'il puisse ou non établir le bien-fondé de
sa contestation. Mais il a été universellement admis que Il’ Unesco
ne peut requérir la Cour de statuer sur la validité que si la contes-
tation s’avère bien fondée. On s’accorde donc sur une interpré-
tation libérale.

C'est également une interprétation libérale qui a été donnée des
deux dernières expressions dont j'ai fait état plus haut. Stricto
sensu, «la question de la validité de la décision » s’appliquerait à
tous les aspects de la validité, mais il est universellement admis
que, si l’on veut se référer à l’intention générale des auteurs, il faut
se limiter au seul aspect du problème de la validité ou de l’invalidité
qui résulte de la compétence ou de l’incompétence du Tribunal.
A l'interpréter littéralement, l'expression «sera soumise » est
impérative, mais l’on reconnaît que le Conseil exécutif n’est soumis
à aucune obligation mais qu’il exerce un pouvoir d'appréciation
politique en décidant s’il convient de soumettre la question à la
Cour.

72
OPIN. DISSIDENTE DE M. READ (AVIS 23 X 56) 145

La deuxième expression — «décision du Tribunal affirmant sa
compétence » — soulève des difficultés plus graves. Il est impossible,
si on l'interprète littéralement, de la limiter aux décisions des Tri-
bunaux sur sa compétence pour connaître des requêtes et entendre
témoins et conseils, c’est-à-dire pour exercer la part la moins
importante de sa juridiction; en effet, les auteurs n'ont pas dit
expressément: «affirmant les éléments préliminaires et relative-
ment sans importance de sa compétence, sans toucher l’objet
essentiel qui est le prononcé du jugement ». Il me semble toutefois
difficile d'imposer une interprétation libérale aux trois premières
expressions dont j'ai traité et en même temps d'interpréter litté-
ralement l'expression actuellement en examen. C’est pourquoi
j'examinerai tour à tour la nature et l’origine de l’article XII et sa
place dans l’ensemble du Statut.

Un précédent a été établi en 1946 lorsque l’Assemblée de la
Société des Nations a refusé de donner effet à certains jugements
du Tribunal administratif qu’elle considérait comme entachés de
nullité. Certains des fonctionnaires en cause ayant appartenu à l’Or-
ganisation internationale du Travail, il apparut nécessaire, lorsque
cette Organisation reprit le Tribunal de la Société des Nations et son
Statut, de résoudre le problème posé par ce précédent. La question
était grave, en ce qu’elle introduisait dans les relations des fonc-
tionnaires avec l'Organisation un élément d’arbitraire et leur était
toute sécurité dans leur emploi. Il fut impossible de renverser le
précédent, nombre des États Membres n'étant pas disposés à
accepter qu’un jugement du Tribunal qui était nul et non avenu
ait force obligatoire pour l'Organisation. L'article XII représente
une solution de compromis.

Avant son adoption, les fonctionnaires étaient à la discrétion de
l'Organisation, faute de recours juridique au cas où un jugement
serait considéré comme entaché de nullité. Aux termes de larti-
cle XII, si toutefois on l'interprète libéralement, l'Organisation ne
peut considérer un jugement comme sans valeur que si la Cour en
a décidé ainsi.

Pendant dix ans, l’article XII a constitué la seule sauvegarde
offrant aux fonctionnaires une protection efficace contre l'arbitraire
des Organisations qui les employaient. Si, par une interprétation
restrictive de l'expression en cause, on limite les effets de cette
sauvegarde aux décisions du Tribunal limitées aux éléments préli-
minaires et relativement sans importance de sa compétence, cela
en restreindrait la portée et augmenterait la mesure dans laquelle
les fonctionnaires sont à la merci de leurs Organisations. Pour ma
part, je ne puis que donner une interprétation large et libérale à
un recours destiné à assurer la justice et à prévenir toute mesure
arbitraire.

En dehors des considérations historiques qui militent si fortement
en faveur d’une interprétation large et libérale, le contexte suggère
avec autant de force la même nécessité. Je me bornerai à citer à cet

72
OPIN. DISSIDENTE DE M. READ (AVIS 23 X 56) 146

égard l’article VIII. La portée des décisions à rendre par le Tribunal
y est strictement délimitée. Il a compétence pour « (ordonner)
l'annulation de la décision contestée ou l'exécution de l'obligation ».
Si ces mesures s’avèrent impossibles ou inopportunes, il a compé-
tence pour « (attribuer) ... une indemnité pour le préjudice souffert ».
Ce texte est impératif; il ne fait pas de doute que les auteurs du
Statut ont entendu limiter le pouvoir du Tribunal à ces formes de
réparation. L'Organisation n’a aucun moyen de savoir si le Tribunal
rend un jugement dépassant sa compétence en matière de réparation,
jusqu’à ce que ce jugement ait été rendu. Mais il est alors trop tard
pour toute contestation, trop tard pour toute autre procédure que
celle qui est prévue à l’article XII.

C'est pourquoi une interprétation littérale ôtant toute valeur aux
limitations imposées par l’article VIII me semble inacceptable.

Il s'ensuit qu’un examen littéral des mots « décision du Tribunal
affirmant sa compétence », aussi bien que l’étude de I historique et
du contexte de l’article, m'obligent à adopter une interprétation
large et libérale de cette expression. Je suis convaincu que les
auteurs du Statut pensaient à tous les éléments de la juridiction
et n’entendaient pas en exclure le plus important, c’est-à-dire le
prononcé du jugement.

La troisième raison qui m’empéche de me rallier à l'avis a trait
à l'interprétation des clauses des jugements du Tribunal relatives
à sa compétence.

Je mentionnerai tout d’abord la septième clause de la section
«SUR LA COMPETENCE », qui énonce:

~ «Qu’en vertu de l’article II, paragraphe 1, de son propre Statut,
le Tribunal est compétent pour s'en saisir ;

La mention du paragraphe 1 constitue de toute évidence une coquille.
Il s’agit en fait du paragraphe 5, mais cela n’a point d'importance,
puisque la référence à l’article II du Statut a été abandonnée dans
le dispositif. En vue d'éviter des confusions, je désignerai ci-après
cette clause comme tentative de conclusion sur la compétence.

La deuxième clause que je désignerai ci-après comme la décision
affirmant la compétence se trouve dans le dispositif. J’en donne le
texte en même temps que celui des alinéas qui la précèdent et la
suivent:

«PAR CES MOTIFS

LE TRIBUNAL,

Rejetant toutes conclusions plus amples ou contraires,

Recoit la requéte en la forme ;

Se déclare compétent ;

Prononce l'annulation de la décision entreprise et dit pour droit

73
OPIN. DISSIDENTE DE M. READ (AVIS 23 X 56) 147

qu’elle constitue un abus de droit préjudiciable ;

En conséquence, à défaut par la partie défenderesse de reconsi-
dérer la décision entreprise dans le sens de renouvellement de
l'engagement du requérant, la condamne à payer au requérant
la somme de 15.500 dollars, ensemble avec les intérêts à
4 pour cent à partir du rer janvier 1055;

Condamne l'Organisation défenderesse à payer en outre au re-
quérant la somme de 300 dollars à titre de participation à ses
frais de défense ; ...»

(Je mets en italiques la décision affirmative de compétence.)

Il ne saurait y avoir de doute sur l'interprétation de cette clause.
Elle constitue une partie intégrante et essentielle du dispositif. Lue
en même temps que l'alinéa qui la suit, elle constitue une affirma-
tion sans équivoque par le Tribunal de sa compétence en vue de
rendre un jugement fondé non sur les dispositions de l’article IT,
paragraphe 5, mais sur un abus de droit, ce qui est tout à fait diffé-
rent.

L'utilisation du présent, « se déclare compétent », rend l’interpré-
tation de cette phrase indubitable, Il est impossible de l’interpréter
comme signifiant: « déclare qu'il éfait compétent ». La tentative de
conclusion sur la compétence figure dans les attendus et doit s’ef-
facer devant la clause décisive du dispositif. La décision par laquelle
le Tribunal s’est déclaré compétent, décision que l’Unesco a contes-
tée et sur laquelle il convient de se fonder en vue de répondre aux
questions posées dans la requête, est la décision réelle qui figure
dans le dispositif et non la tentative de conclusion sur la compé-
tence.

J'éprouve en quatrième lieu des difficultés quant à l’interpréta-
tion de la question I de la requête. En soumettant cette question à
la Cour, l'Unesco s’est servie de l’expression «Le Tribunal adminis-
tratif était-il compétent ... pour connaître des requêtes... ». Cela
tend à indiquer que l'Unesco désirait connaître l'avis de la Cour sur
la compétence du Tribunal pour connaître des requêtes au sens le
plus large. Si l’on donne à l'expression « connaître des requêtes » le
sens naturel et ordinaire des mots dont elle se compose, elle doit
s'étendre à la fois au fait de recevoir les requêtes et de statuer à leur
sujet. Le texte français, qui constitue le texte original, suscite peut-
être encore moins de doute à cet égard.

I] devient ainsi nécessaire de tenir compte des circonstances de
Vespéce et d’avoir recours à une interprétation libérale. C’est alors
que la question s’éclaire sous son vrai jour.

Tout d’abord, elle doit étre considérée 4 la lumiére de la portée
de l’article XII aux termes duquel elle a été soumise a la Cour, et
par rapport à la portée des clauses du jugement par lesquelles le
Tribunal s’est déclaré compétent. Dans un cas comme dans l’autre,

74
OPIN. DISSIDENTE DE M. READ (AVIS 23 X 56) 148

il s’agit aussi bien de recevoir des requêtes que de statuer à leur
sujet. Il n’est donc pas déraisonnable de considérer que la question
s'étend à tout le problème de la compétence tel qu’il est posé par
les jugements et par l’article XII.

En second lieu, l'Unesco a constamment précisé qu’elle entendait
soulever la question de compétence dans son sens le plus large. Ceci
fut fait dans le paragraphe 93 de son exposé écrit et affirmé de nou-
veau par la lettre de son conseiller juridique au Greffier de la Cour
en date du 20 juin dernier.

Dans leurs exposés écrits, l'Unesco comme les Gouvernements se
sont fondés sur l'hypothèse que les questions souleväient le point de
compétence dans son acception la plus large. Le seul doute qui
puisse s'élever à cet égard provient de quelques observations pré-
sentées par l'Unesco dans le paragraphe 93 de son exposé écrit et
dans la lettre du 20 juin, et tendant à indiquer que le point de com-
pétence en un de ses aspects (la compétence de connaître des requé-
tes) était soulevé dans la question I, et que ce problème, sous un
autre aspect (la compétence de statuer sur les requêtes) était posé
dans la question IT.

J'attache pour ma part une importance très réduite à la question
de savoir si la compétence en vue de statuer sur des questions au
sujet desquelles le Statut ne confère pas juridiction se pose dans le
cadre de la question I ou de la question II. Ce qui importe est de
savoir que le probléme a été posé et doit étre résolu.

J'estime qu'il conviendrait de reviser les questions, en suppri-
mant la question II et en interprétant la question I d’une manière
libérale, comme couvrant à la fois le fait de connaître des requêtes
et de statuer à leur sujet. C’est la procédure que la Cour permanente
et la présente Cour ont invariablement suivie lorsqu'il pouvait y
avoir une disparité entre le texte des questions et les vrais points de
droit soulevés dans les procédures écrites et orales.

*
* *

L’examen de ces quatre points m’a conduit 4 adopter les conclu-
sions suivantes:

1° L’article XII envisage une décision par laquelle le Tribunal
affirme sa compétence dans son intégralité.

Les clauses des jugements affirmant la compétence doivent être
considérées comme une affirmation fondée sur la situation
véritable établie au cours de la procédure, et comme affirmant
que le Tribunal est compétent pour prononcer les jugements
dont elles font partie.

La question I de la requête doit être interprétée comme soule-
vant la question de savoir si le Tribunal est compétent pour
statuer au fond.

Le]

2

75
OPIN. DISSIDENTE DE M. READ (AVIS 23 X 56) 149

Il m'est, par conséquent, impossible de me contenter d'examiner
l’affaire dans le cadre des sept questions qui sont rangées sous la
rubrique « SUR LA COMPETENCE », et je crois nécessaire d'examiner
Vensemble du jugement. Ce faisant, je ne me demanderai pas si c’est
à tort ou à raison que le Tribunal a tiré certaines conclusions quant
au fond. Je ne me demanderai pas non plus s’il y a eu ou non, en
fait ou en droit, inobservation des stipulations du contrat d’engage-
ment ou des dispositions du Statut du personnel, ou encore s’il y
a eu ou non, en fait ou en droit, abus de droit. Je me concentrerai
sur une seule question, celle de savoir si le Tribunal est resté dans
les limites de sa compétence telles qu’elles sont définies par le droit
et par le Statut. J’examinerai d’abord les limitations apportées à la
compétence du Tribunal, je considérerai ensuite la voie qui a été
effectivement suivie pour aboutir au prononcé des jugements et je
terminerai en indiquant quelles sont, 4 mon avis, les réponses qui
devraient être données aux questions posées.

Pour ce qui est des limitations 4 la compétence du Tribunal, j’en
mentionnerai tout d’abord deux qui sont imposées par le Statut.

Aux termes du paragraphe 5 de l’article II, le Tribunal n’est com-
pétent que pour connaître « des requêtes invoquant l’inobservation,
soit quant au fond, soit quant à la forme, des stipulations du contrat
d'engagement des fonctionnaires ou des dispositions du Statut du
personnel... »

On peut donner de ces termes trois interprétations différentes.
Suivant une première interprétation, fondée sur la lettre du texte,
le Tribunal est compétent pour connaître d’une requête, à condition
que soit invoquée l’inobservation des stipulations et des dispositions,
et indépendamment de savoir si les allégations du requérant ont un
fondement matériel.

Si l’on admet cette interprétation, il faut nécessairement conclure
que le Tribunal n’était pas compétent pour le motif que les requé-
rants n’ont pas formulé de telles allégations. Ils n’ont pas invoqué
Vinobservation des stipulations du contrat d'engagement ou des
dispositions du Statut. Ils ont eu recours à des moyens totalement
différents, que le Tribunal a décrits dans les termes suivants:

« Saisi d’une requête présentée en date du 5 février 1955 contre
l'Organisation des Nations Unies pour l'Éducation, la Science et
la Culture par M. Peter Duberg, membre du personnel de cette ins-
titution, requête tendant à ce qu'il plaise au Tribunal d’annuler
la décision du 13 août 1954 et d'inviter le Directeur général à
renouveler le contrat du requérant et de lui allouer la somme de un
franc de dommages-intéréts et des frais légaux de droit ; »

Il n'est nullement question d’inobservation.

Pour ma part, je ne puis admettre cette interprétation littérale
et ce, pour les mêmes raisons qui ont amené à rejeter unanimement
une, interprétation analogue du terme «conteste » qui figure à
Particle XII.

76
OPIN. DISSIDENTE DE M. READ (AVIS 23 X 56) 150

La deuxiéme interprétation possible n’est ni littérale, ni libérale.
Elle consiste à dire que, si l’on veut que la compétence puisse être
affirmée, il faut que le requérant fournisse un commencement de
preuve, sans qu'il lui soit besoin de prouver, toutefois, que l’affaire
est réellement fondée sur l’inobservation au sens du paragraphe 5
de l’article ET. Cette conception se justifie lorsqu'une exception d’in-
compétence est soulevée dans les phases préliminaires de la procé-
dure. Dans ce cas, la décision du Tribunal est interlocutoire et sus-
ceptible d’être renversée, pour ce qui est de la compétence, lorsque,
traitant du fond, le Tribunal constate que les véritables motifs de la
requête ne sont pas fondés sur l’«inobservation ».

I m'est pourtant impossible d'admettre cette interprétation.
Aucune disposition des textes ne la justifie. Je ne crois pas que les
auteurs du Statut aient voulu que le Tribunal soit compétent pour
connaître d’une requête fondée sur un commencement de preuve
d’« inobservation », ni que, une fois que le commencement de preuve
aurait été infirmé ou abandonné, il soit compétent pour examiner
différents motifs de réclamation qu’ils se sont efforcés d’enlever à la
compétence du Tribunal aux termes du paragraphe 5 de l’article IT.
A mon sens, il faut d’abord établir que les motifs de la requête sont
fondés sur l’«inobservation » avant que le Tribunal puisse être
considéré comme compétent pour prononcer un jugement. El est
remarquable que les attendus ne contiennent pas même une tenta-
tive de conclusion dans le sens de l’« inobservation » et que celle-ci
n’est plus mentionnée dans le dispositif.

La deuxième limitation résulte de l’article VIII et il est inutile
que je répète ce que j'ai déjà dit à ce sujet. La compétence du
Tribunal, en ce qui concerne la teneur de son jugement, est soumise
à la plus stricte limitation. Il ne lui est pas loisible d’accorder des
dommages-intéréts, à titre de pénalité ou autrement, ni d’infliger
des amendes ou des peines d'emprisonnement, ni d’ordonner une
réparation équitable; il a simplement la faculté d'accorder le
redressement qui est expressément prévu à l’article VIII, à savoir
l'annulation de la décision, l'exécution effective ou l'octroi d’une
«indemnité pour le préjudice souffert ».

La troisième limitation résulte du droit positif. Suivant un prin-
cipe général du droit, qui est reconnu dans les systèmes juridiques
des différents pays et par la jurisprudence internationale, un tribu-
nal doit fonder ses décisions sur les droits juridiques des parties. En
l'absence d'une disposition spéciale de son statut, un tribunal n’a
pas compétence pour fonder ses jugements ex aequo et bono.

En gardant présentes à l’esprit les limitations indiquées ci-dessus,
il convient d'examiner de quelle façon le Tribunal a effectivement
procédé pour examiner les affaires qui lui étaient soumises. Dans

77
OPIN. DISSIDENTE DE M. READ (AVIS 23 X 56) 151

la mesure où les jugements paraissent traiter de la question de
l’inobservation des stipulations et des dispositions, je m’abstiendrai
de présenter des observations à ce sujet et je me rallie dans
l’ensemble aux points de vue exprimés par M. Hackworth et
M. Badawi. Toutefois, après avoir abordé ces questions, sans y
insister, le Tribunal ne s’est pas contenté de se fonder sur les
bases prévues dans le Statut. Il a étayé son jugement sur des
motifs complètement différents, à savoir le «détournement de
pouvoir » et l’«abus de droit » 4. Point n’est besoin que j’examine
s'il est admissible de chercher à introduire ces notions en droit
administratif international sans y être autorisé par les textes.
Tl me suffira de faire observer qu’en donnant gain de cause aux
requérants sur cette base, le Tribunal a dépassé la compétence
qui lui confère le paragraphe 5 de l’article IT du Statut. D'ailleurs,
ces notions ne débordent pas seulement le cadre de ce paragraphe.
Elles sont absolument incompatibles avec l’idée d’« inobservation ».
Ces deux notions partent de l'hypothèse que le Directeur général
observait les stipulations du contrat d'engagement et les dispositions
du Statut du personnel, et qu'il exerçait les droits juridiques de
l'Organisation, mais qu'il les exerçait inconsidérément ou pour
des motifs qui n'étaient pas ceux qu’avaient envisagés les auteurs
du Statut.

Au surplus, en traitant du probleme du redressement, le Tribunal
a ignoré les limites que le Statut et le droit positif apportent à
sa compétence. Renonçant à l’idée d’accorder une indemnité en
application des dispositions de l’article VIII, il a décidé d’octroyer
une «réparation équitable », ce qui lui était interdit aux termes
du Statut. Laissant de côté les considérations juridiques, il a
décidé «Que la réparation sera assurée ex aeguo et bono par
l’allocation au requérant du montant énoncé ci-après; ».

Enfin, dans le dispositif le Tribunal, répudiant tous les motifs
de la requête dans la mesure où ils étaient fondés sur l’«inobser-
vation », s’est uniquement appuyé sur les motifs invoquant l’« abus
de droit». Le dispositif commence par la formule suivante:
« Rejetant toutes conclusions plus amples ou contraires.» A
supposer qu’on puisse lui trouver un sens quelconque, cette formule
doit signifier que le Tribunal rejetait les conclusions contraires,
c'est-à-dire la protestation du requérant dont il est question au
paragraphe « D » qui figure sous la rubrique «AU FOND » et les
arguments du défendeur, ainsi que les conclusions plus larges,
à savoir les prétentions fondées sur tout autre motif que l’abus
de droit, comme par exemple une réclamation invoquant l’«inob-
servation ». °

1 Dans la traduction officieuse que l'Unesco a fournie à la Cour, l’expression
« détournement de pouvoir » a été traduite d’une manière inexacte par « wrongful
exercise of powers ». Bien qu'elle soit généralement employée comme l'équivalent,
en droit public, de la notion d'abus de droit en droit privé, les quatre jugements
considèrent les deux formules comme synonymes et interchangeables.

78
OPIN. DISSIDENTE DE M. READ (AVIS 23 X 56) 152

Même si la formule que je viens de citer est dépourvue de sens,
il ne subsiste aucun doute en la matière si l’on se reporte à la
clause centrale du dispositif qui est libellée comme suit:

« Prononce l'annulation de la décision entreprise et dit pour droit
qu’elle constitue un abus de droit préjudiciable ; »

Les termes employés dans ce qui constitue là clause essentielle
du dispositif ne permettent pas de douter que le Tribunal a cessé
de considérer la requête dans la mesure où elle était fondée sur
un motif autre que celui de l’abus de droit.

Avant d’en finir avec le dispositif, il convient de mentionner
la déclaration qui précède immédiatement cette clause, à savoir:

« Se déclare compétent ; »

Il est inutile que je répète les observations déjà faites au sujet
de cette déclaration. Qu'il me suffise de souligner que la véritable
décision affirmative de compétence que le Conseil exécutif de
l'Unesco a contestée et qu'il a soumise à l’examen de la Cour
consistait en une déclaration du Tribunal à Veffet qu'il était
compétent pour prononcer un jugement fondé, non pas sur l’inob-
servation des stipulations du contrat d'engagement des fonc-
tionnaires et des dispositions du Statut du personnel, mais sur
Vabus de droit, motif qui échappe nettement à la compétence du
Tribunal telle qu’elle est définie par les dispositions de son Statut.

On a argué que les considérations qui précèdent se rattachent
au fond et ne concernent pas la compétence du Tribunal. Il m'est
impossible d'admettre ce point de vue, car il ne tient pas pleine-
ment compte de ce quis’est réellement passé lorsque les quatre
jugements ont été prononcés.

La situation qui existait auparavant, en vertu de la Convention,
du Statut et du Règlement du personnel et du Statut du Tribunal
administratif, se caractérisait par une répartition ordonnée des
pouvoirs et des fonctions entre les organes de l'Unesco en ce
qui concerne les questions de personnel. Le pouvoir souverain
appartenait exclusivement aux États Membres mais, sous cette
réserve, un pouvoir général et supérieur était conféré à la Conférence
générale et, dans une mesure plus limitée, au Conseil exécutif.

Le fait de reconnaître la compétence du Tribunal administratif
de l'Organisation internationale du Travail a ouvert un domaine
dans lequel les litiges entre les fonctionnaires et l'Unesco sont
du ressort du Tribunal. Mais ce domaine, si vaste et si étendu
qu'il soit, n’en est pas moins strictement limité. Le Tribunal ne
peut pas dépasser le champ de « l’inobservation ... des stipulations
du contrat d’engagement des fonctionnaires ou des dispositions
du Statut du personnel... », et rien n’autorise à ignorer les droits
juridiques des fonctionnaires ou ceux de l'Organisation.

En vertu de la Convention de l'Unesco, le Directeur général
est «le plus haut fonctionnaire de l'Organisation ». La Convention

79
OPIN. DISSIDENTE DE M. READ (AVIS 23 X 56) 153

est fondée sur le principe de la séparation des pouvoirs et le
Directeur général a simplement pour tâche de donner effet à la
volonté commune des membres de l'Unesco, telle qu’elle est
exprimée par la Conférence générale et le Conseil exécutif. Cette
volonté commune, en ce qui concerne les questions de personnel,
se trouve largement incorporée dans le Statut et le Règlement
qui confèrent au Directeur général certains pouvoirs discrétion-
naires. La Conférence générale n’a pas voulu que les. questions
qui relèvent de ses pouvoirs discrétionnaires puissent faire l’objet
d’un recours judiciaire ; elle les a au contraire laissées sous sa pro-
pre juridiction. Ce sont là des questions pour lesquelles le Direc-
teur général ne peut pas exercer ses pouvoirs discrétionnaires de
manière absolue ou arbitraire, mais seulement sous le contrôle des
organes politiques, de la Conférence générale et du Conseil exécutif.
Les quatre jugements ont par conséquent abouti à bouleverser
la répartition des pouvoirs et des fonctions entre les organes telle
qu'elle était définie par la Convention, le Statut et le Règlement.
En affirmant qu'il était compétent pour juger ex aeguo et bono,
le Tribunal a substitué son appréciation subjective à la règle de
droit pour trancher des litiges entre les fonctionnaires et l’Orga-
nisation. En affirmant qu’il était compétent pour fonder ses
jugements sur l’abus de droit, le Tribunal a substitué ses propres
notions de « bien du service» et de «l'intérêt de l’Organisation »
au contrôle qui appartient à la Conférence générale et au Conseil
exécutif sur la façon dont le Directeur général exerce les pouvoirs
discrétionnaires qui lui sont attribués par la Conférence générale.
A mon avis, le fait d'introduire un changement si révolutionnaire
va très loin au-delà de l’acte qui consiste à juger les affaires quant
au fond et dépasse la compétence dont le Tribunal est investi
aux termes du paragraphe 5 de l’article II de son Statut.

Après avoir traité des limitations apportées à la compétence
du Tribunal et de la voie qu’il a effectivement suivie pour statuer,
il me faut maintenant exprimer mon avis personnel sur les réponses
qui devraient être données aux questions formulées dans la
requête.

J'ai interprété la question I comme soulevant le problème de
savoir si le Tribunal était compétent pour rendre les jugements
ainsi que pour examiner les points moins importants de l'affaire.
En conséquence, je réponds par la négative.

Je n’ai pas à me demander quelle réponse il convient de donner
à la question II. Toutefois, si l’on n’interpréte pas la question I
comme soulevant le problème de savoir si le Tribunal était compé-

80
OPIN, DISSIDENTE DE M. READ (AVIS 23 X 56) 154

tent pour rendre les jugements, ce problème se trouvera alors
posé par la question II. Dans cette hypothèse, je répondrais par
la négative aux points a) et b) de la question II.

En ce qui concerne la question HI, je réponds que les décisions
rendues par le Tribunal administratif sont nuiles pour défaut de
compétence en vertu du Statut.

(Signé) J. E. Reap.

SI
